Title: General Orders, 16 October 1782
From: Washington, George
To: 


                  
                     Head Quarters Verplanks Point Wednesday October 16th 1782
                     Parole Paris.
                     Countersigns Passy, Villers.
                  
                  For the day tomorrow Major Genl GatesMajors Reading & WrightBrigade Major ConverseQuarter Master Ripley
                  The New York and 2d Massachusetts Brigades will furnish the Guards &ca tomorrow.
                  Thirty Masons and twenty Carpinters to be sent from the several brigades to Westpoint tomorrow morning.
                  The boards to whom were referred the settlement of the dispute of rank between Lieutenant Colonels Huntington and Gray, report, that,
                  Having examined all the papers referred them by the Commander in chief and having heard every thing that Lt Col. Gray and Lieutenant Colonel Huntington had to urge in support of their respective claims are unanimously of opinion, as the Commander in chief ordered Colonel Livingstons resignation to be fixed to the 10th of October 1778 in consequence of his improper conduct in neglecting to procure the proper vouchers of the settlement of his accounts that Lieutenant Colonel Livingstons Commission became vacant that day and of course Lieutenant Colonel Huntingtons Commission is regularly dated, and ought to give rank from the date thereof.
                  As the manouvring battalion will occupy the Grand Parade tomorrow morning, the Guards will be formed on the rising ground between Head quarters and Engineers Marque.
               